ORDER
Following defendant’s direct appeal to this Court and the denial of his petition for writ of certiorari to the United States Supreme Court, the Warden of Central Prison set an execution date of 24 April 1998. On 23 April 1998, Doris Flowers, filing as “next friend of Wendell Flowers,” petitioned this Court for a Writ of Certiorari requesting that this Court enter an order, inter alia, staying Flowers’ then-scheduled 24 April 1998 execution. Pursuant to Doris Flowers’ petition, this Court granted a stay of execution, ordering the Rowan County Superior Court to conduct an evidentiary hearing to determine Flowers’ competence as defined in N.C.G.S. § 15A-1001(a). Upon completion of said hearing, the Superior Court, Rowan County, was directed to certify to this Court within 20 days of the entry of its order, a copy of said order and a transcript and record of the proceedings. At the conclusion of all the evidence, Judge Jerry Cash Martin concluded as a matter of law that Flowers “is competent and has the legal capacity to proceed as defined as set forth in N.C.G.S. § 15A-1001(a) including the legal capacity to make any decisions incident to the legal issues which exist pursuant to his sentence of death.”
Consequently, defendant’s Pro Se Motion to Set Execution Date is allowed for the limited puipose of entering the following order.
The Court hereby dissolves its previous stay of execution entered on 23 April 1998.
The Warden of Central Prison is hereby directed to schedule a date for the execution of the original death sentence not less than 30 days nor more than 45 days from the date of receiving this order.
By order of the Court in Conference, this 8th day of July, 1998.
Orr, J.
For the Court